Title: From John Quincy Adams to Charles Francis Adams, 16 December 1814
From: Adams, John Quincy
To: Adams, Charles Francis



N. 8.
My Dear Son.
16 Dec. 1814

The last Letter that I wrote you was on the 6th: of this Month, by Mr Shaw—And on Tuesday last I received your Letter of 18 November, but it is not numbered—I have marked it number 8 as it should be; but if you keep copies of all the Letters that you write, I wonder how it comes to pass that you forget to number them.
I was quite rejoiced to see this last Letter of your’s so much better written than the last that I had received before; and I am glad that you are learning to exercise with the gun that Mrs. Betancourt was so good as to give you—I hope you will become a good soldier, and always ready to fight when necessary for the cause of your Country or of the Ladies—I do not know that George Krehmer is exactly right that a Lady is obliged to give a gun in exchange for a heart; but I am quite sure that every preux chevalier, is bound to give a Lady his heart and his arm in exchange for a gun.
Your account of Blue-beard, gives me much pleasure; for I have been many years acquainted with that shocking monster, and I find you tell the story of his life and death very correctly—But there are two things that you have forgotten to tell—One is, the cause why he had put his seven wives to Death, and the other, what it is that Fatima sees, when she goes into the forbidden chamber that makes her scream and fall into a fit—Now I know both these things for I have seen Raoul Barbe-bleuse, a fine french Opera, here upon the great Theatre, and the only difference between his story, and that of your Blue-beard, is that his wife is names Isaure, and not Fatima.
But what a cruel tyrant that Blue-beard is to forbid all his wives to go into a certain chamber, and yet to give them the key of it—And to speak my mind to you, I do not think much of Madame Fatima, for having a lover in disguise so close at hand to cut of her husband’s head—Better his head than hers to be sure; but, why should she go into the chamber?—That is the deepest mystery of the whole story; and I hardly know how to account for it.— why does she go into the chamber?
I have seen in the English Newspapers, that the river Neva froze over about the 9th: of November—It is very different here, where there is no ice yet, and has been only once a little snow, that disappeared the same day that it fell—I walk still almost every day round the ramparts, of this City; and the meadows are as green as they were in the month of June—It always makes me wish more and more that your Mama and you were here—But we have had almost constant bad weather for more than a Month—heavy rains almost every day.
I went this morning with Mr. Todd to see a living Rhinoceros, one of the most uncommon and ugliest animals that my eyes every beheld—I never saw but one before, and he was not so large as this one—He is six feet high, ten feet long, and weighs nearly five thousand pounds. his skin is so thick and hard, that you could not shoot through it with your gun; and it hands over him in folds lapping one over another—He has long ears like a rabbit, and eyes not much bigger than a rat. He has one horn in the middle of his forehead, but it falls off once in three or four years, and then grows out again—This one’s horn fell off about three months ago.
Say to your Mama that if her Cards cannot bring us soon together, I hope that nothing will keep us much longer apart.— In the mean time I remain your ever affectionate father
John Quincy Adams.